         Case 7:16-cv-02417-PMH Document 136 Filed 07/20/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SAMUEL J. SMOLEN, JR.,

                                   Plaintiff,

                       -against-                                ORDER OF SERVICE

 C.O. M. WESLEY, et al.,                                        16-CV-02417 (PMH)

                                   Defendants.

PHILIP M. HALPERN, United States District Judge:

       Plaintiff, currently incarcerated at Wende Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983 and state law, alleging that Defendants violated his rights while he was

incarcerated at Green Haven Correctional Facility. By order dated April 4, 2020, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (“IFP”). (Doc.

4). On July 15, 2021, I ordered that counsel for the represented Defendants provide the most recent

available addresses for Defendants Hobson and Empire State Ambulance. (Doc. 133). By letter

dated July 19, 2021, counsel for the represented Defendants provided addresses for Defendants

Hobson and Empire State Ambulance. (Docs. 134).

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d

Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process

. . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if

the plaintiff is authorized to proceed IFP)).

       Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that the

summons and complaint be served within 60 days of the date the complaint is filed, Plaintiff is

proceeding IFP and, as to Defendants Hobson and Empire State Ambulance, Plaintiff claims that
          Case 7:16-cv-02417-PMH Document 136 Filed 07/20/21 Page 2 of 3




the Amended Complaint was unable to be served on them at the previously provided addresses.

The Court therefore extends the time to serve these two Defendants with Plaintiff’s Amended

Complaint until 60 days after the date the summons is issued. If the Amended Complaint is not

served within that time, Plaintiff should request an extension of time for service. See Meilleur v.

Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an

extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As

long as the [plaintiff proceeding IFP] provides the information necessary to identify the defendant,

the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an extension of

time within the meaning of Rule 4(m).”).

         The Clerk of Court is instructed to issue a summons and deliver to the Marshals Service

all the paperwork necessary for the Marshals Service to effect service upon these Defendants.

         Plaintiff must notify the Court in writing if his address changes, and the Court may dismiss

the action if Plaintiff fails to do so.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

         The Clerk of Court is further instructed to deliver to the U.S. Marshals Service all

documents necessary to effect service on Defendants Hobson and Empire State Ambulance.



                                                   SO ORDERED:

Dated:     White Plains, New York
           July 20, 2021

                                                  PHILIP M. HALPERN
                                                  United States District Judge



                                                  2
Case 7:16-cv-02417-PMH Document 136 Filed 07/20/21 Page 3 of 3




            DEFENDANTS AND SERVICE ADDRESSES


    Donald Hobson
    Marcy Correctional Facility
    9000 Old River Rd.
    Marcy, NY 13403

    Empire State Ambulance
    10 South White St.
    Poughkeepsie, NY 12601
